           Case 1:20-cv-03427-LLS Document 6 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHARLES ROCHESTER,

                                 Plaintiff,

                     -against-

 ZACHARY CARTER; N.Y.C.; N.Y.C.                                  1:20-CV-3427 (LLS)
 CORPORATION; JOHN DOE COUNSEL;
                                                                 CIVIL JUDGMENT
 CIVIL BRONX SUPREME COURT
 ADMINISTRATIVE JUDGES; MITCHELL
 DANZIGER; MARNI WEINER; YANDY
 REYES; FRANK DELUCIA,

                                 Defendants.

       Pursuant to the order issued June 1, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s claims under federal law as frivolous, for failure to state a claim on which

relief may be granted, for seeking monetary relief from defendants who are immune from such

relief, and under the Anti-Injunction Act. See 28 U.S.C. §§ 1915(e)(2)(B)(i), (ii), (iii), 2283. The

Court declines to consider Plaintiff’s claims under state law. See 28 U.S.C. § 1367(c)(3).

       Chambers will mail a copy of this judgment to Plaintiff.

SO ORDERED.

 Dated:    June 1, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
